Case 2:18-Cv-05148-J|\/|A-GREFBORW1i-:\rb% §§H\}R§é/l$ Page 1 of 1 Page|D #: 99

UNITED STATES DiSTR|CT COURT
Eastern District of New York

lndex Number'. 2:18-CV-05148-JMA-GRB Date Filed: 9125/201 8

P|aintiff:
Secure Cam, LLCl a Wyoming limited liability company
vs.

Defendant'.
lmagestore US |nc. a New York corporation

State of New York, County of A|bany)ss.:

Received these papers to be served on |magestore US |nc..
|, James Boland, being duly sworn, depose and say that on the 4th day of October, 2018 at 2:25 pm, |:

Served imagestore US inc. by delivering two true copies of the Summons in a Civii Action, Complaint for
Patent Infringement with Exhibits and Notice, Consent, and Reference of a Civi| Action to a Magistrate
Judge pursuant to section 306 BCL together with statutory service fee in the amount of $40.00 to Nanc;.r
Dougherty as Business Document Specia|ist of the Secretary of State of the the New Yorl< State Department of
State, 99 Washington Avenue, Albany, NY, 122071 the Secretary of State of the New Vor|< State Department of
State being the Registered Agent of record of the within named corporation, in compliance with state statutes

Description of Person Served: Age'. 59, Sex: F, RacelSkin Color: White, Height: 5'4", Weight'. 150, Hair: Brown,
Giasses: Y

| am over the age of 18 and have no interest in the above action.

    

James oland
Process Server

    
  
   
 
  

b ore me on the 5th day of
who is personally known

Subscribed and Sworn
October, 2018 by th ffi
to me.

NO_T.AR‘,~( PUBH,C,__ f §
'z‘»\!i€!\..l!x r\. …

Our Job Seria| Number: 2018002787

-- ' '\.- f '§? ¥l! i~.

pose

Copyright © 1992-2009 Database Services, inc. - Prooess Server's Tooibox V6.3x

-.\,..;=‘ri-xi:_\.' met l<:¢

 

I |

